                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
Hearing Information:
                         Debtor:   MESA MARKETPLACE CENTER, LLC
                  Case Number:     2:20-BK-01335-PS          Chapter: 11

          Date / Time / Room:      THURSDAY, FEBRUARY 27, 2020 10:00 AM 6TH FLOOR #601

         Bankruptcy Judge:         PAUL SALA
               Courtroom Clerk:    MARGARET KELLY
                Reporter / ECR:    TAYLER CARTER                                                                    0.00


Matter:
              EXPEDITED HEARING FOR FIRST DAY MOTIONS FILED BY MESA MARKETPLACE CENTER, LLC .
              R / M #:   21 / 0


Appearances:

        JAMES WEBSTER, ATTORNEY FOR MESA MARKETPLACE CENTER, LLC
        CHRISTOPHER J PATTOCK, ATTORNEY FOR U.S. TRUSTEE
        ROBERT L STEWART, JR, ATTORNEY FOR SMS FINANCIAL STRATEGIC INVESTMENTS, LLC
        KORTNEY K OTTEN, ATTORNEY FOR PACIFIC GLOBAL BANK



Proceedings:                                                                                                 1.00

        Mr. Webster updates the Court on the cash collateral issues. He requests an interim order and will file an
        amended budget. Mr. Webster provides the details of the amended budget and answers questions raised
        by the Court.

        Mr. Stewart responds that the agreed payment to SMS Financial is $17,766.00 and will be applied to the
        SMS debt. He notes that there may be an issue with the valuation of the property and discussion ensues
        regarding the principal and interest payment.

        Ms. Otten states that Pacific Global Bank does not object to the motion.

        Mr. Pattock has nothing to add.

        COURT: FOR REASONS STATED ON THE RECORD, IT IS ORDERED APPROVING, ON AN
        INTERIM BASIS, THE REQUESTED USE FOR CASH COLLATERAL, SUBJECT TO A BUDGET
        ATTACHED TO A FORM OF ORDER TO BE PROVIDED TO THE COURT AND SIGNED OFF ON
        BY PACIFIC GLOBAL BANK AND SMS FINANCIAL STRATEGIC INVESTMENTS, INC.

        COURT: IT IS FURTHER ORDERED SETTING A CONTINUED FINAL HEARING ON CASH
        COLLATERAL FOR MARCH 17, 2020 AT 11:00 A.M. IF NO OBJECTIONS ARE FILED TO THE
        PROPOSED CASH COLLATERAL ORDER, THE CONTINUED HEARING WILL BE VACATED
        AND THE INTERIM CASH COLLATERAL ORDER WILL BECOME THE FINAL ORDER.

      Case 2:20-bk-01335-PS                 Doc 36 Filed 02/27/20 Entered 02/28/20 13:16:03 Desc
Page 1 of 1                                                                              02/28/2020 1:15:49PM
                                             Main Document Page 1 of 1
